       Case 3:18-cv-05431-VC Document 56 Filed 08/13/19 Page 1 of 9



 1
     R IVER A & AS S OC IATES
 2   11341 Gold Express Drive, Suite 160
     Gold River, CA 95670
 3   Tel: 916-922-1200 Fax: 916 922-1303

 4   Jesse M. Rivera, SBN 84259
     Jonathan B. Paul, SBN 215884
 5   Shanan L. Hewitt, SBN 200168
     Jill B. Nathan, SBN 186136
 6   Glen A. W illiams, SBN 257665

 7   Attorneys for Defendant,
     JOSEPH ZALEC
 8

 9                            IN THE UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11   NICHOLAS K. VIEIRA,                  )             CASE NO. 3:18-cv-05431 VC
                                          )
12                  Plaintiff,            )             DEFENDANT JOSEPH ZALEC’s
                                          )             ANSWER TO THE THIRD AMENDED
13   vs.                                  )             COMPLAINT (Doc. 54) and DEMAND
                                          )             FOR JURY TRIAL
14   JOSEPH ZALEC; CITY OF ANTIOCH; )
     COUNTY OF SACRAMENTO; and DOES )
15   1 through 30, inclusive,             )
                                          )
16                  Defendants.           )
     ____________________________________ )
17

18           Comes now Defendant JOSEPH ZALEC (hereinafter “Defendant”) to hereby admit,
19   deny, and allege as follows to Plaintiff NICHOLAS K. VIEIRA’s Third Amended Complaint
20   (Doc 54).
21                                            JURISDICTION
22           1.       In response to paragraph 1, Defendant submits that this paragraph contains an
23   averment of law to which a response is not deemed required. To the extent a response is deemed
24   required, Defendant denies violating any State or Federal laws with regards to their obligations to
25   Plaintiff. Defendant admits this court has jurisdiction over this matter.
26                                                VENUE
27           2.       In response to paragraph 2, Defendant admits that venue is proper.
28   ///
       Case 3:18-cv-05431-VC Document 56 Filed 08/13/19 Page 2 of 9



 1                                           INTRODUCTION
 2          3.      In response to paragraph 3, Defendant admits that the incident that is the subject
 3   matter of the action herein occurred on September 12, 2017. Except as so admitted, Defendant
 4   generally and specifically denies any and all remaining allegations within said paragraph.
 5                                                 PARTIES
 6          4.      In response to paragraph 4, Defendant submits that this paragraph contains an
 7   averment of law to which a response is not deemed required. However, to the extent to which a
 8   response is deemed required, Defendant has insufficient information and belief in which to form a
 9   belief as to the truth of allegations within this paragraph, and on that basis denies said allegations.
10          5.      In response to paragraph 5, Defendant admits that he is an employee with the County
11   of Sacramento and was a resident of the County of Contra Costa. Defendant denies being in the
12   course and scope of his employment at the time of the events in question. As to the balance of said
13   paragraph, Defendant lacks sufficient knowledge or information in which to form a belief as to the
14   truth of the remaining allegations within this paragraph, and on that basis denies said allegations.
15          6.      In response to paragraph 6, Defendant lacks sufficient knowledge or information in
16   which to form a belief as to the truth of the remaining allegations within this paragraph, and on that
17   basis denies said allegations.
18          7.      In response to paragraph 7, Defendant admits that he is an employee of the County
19   of Sacramento. Denies as to the balance of said allegations within said paragraph, including that any
20   actions occurred under the color of law, or was in the course and scope of his respective duties as
21   a Sheriff’s Deputy.
22          8.      In response to paragraph 8, Defendant lacks sufficient knowledge or information in
23   which to form a belief as to the truth of the remaining allegations within this paragraph, and on that
24   basis denies said allegations.
25          9.      In response to paragraph 9, Defendant submits that this contains an averment of law
26   to which a response is not deemed required. However, to the extent to which a response is deemed
27   required, Defendant lacks sufficient knowledge or information in which to form a belief as to the
28   truth of the allegations within this paragraph, and on that basis denies said allegations.

                                          Answer to Third Amended Complaint for Damages and Demand for Jury Trial by
                                                                                             Defendant Joseph Zalec
                                                                                                             Page 2
       Case 3:18-cv-05431-VC Document 56 Filed 08/13/19 Page 3 of 9



 1          10.     In response to paragraph 10, Defendant submits that this contains an averment of law
 2   to which a response is not deemed required. However, to the extent to which a response is deemed
 3   required, Defendant lacks sufficient knowledge or information in which to form a belief as to the
 4   truth of the allegations within this paragraph, and on that basis denies said allegations.
 5             EXHAUSTION OF GOVERNMENT TORT CLAIMS PROCEDURES
 6          11.     In response to paragraph 11, Defendant admits that the incident that is the subject
 7   of this lawsuit occurred on September 12, 2017. With regard to the remaining allegations within this
 8   paragraph, Defendant lacks sufficient knowledge or information in which to form a belief as to the
 9   truth of those allegations and on that basis denies said allegations.
10                       FACTS COMMON TO ALL CLAIMS FOR RELIEF
11          12.     In response to paragraph 12, Defendant admits that Plaintiff was arrested on
12   September 12, 2017. Except as so admitted, Defendant generally and specifically denies any and all
13   remaining allegations within said paragraph.
14          13.     In response to paragraph 13, Defendant lacks sufficient knowledge or information
15   in which to form a belief as to the truth of the allegations within this paragraph, and on that basis
16   denies said allegations.
17          14.     In response to paragraph 14, Defendant lacks sufficient knowledge or information
18   in which to form a belief as to the truth of the allegations within this paragraph, and on that basis
19   denies said allegations.
20          15.     In response to paragraph 15, Defendant lacks sufficient knowledge or information
21   in which to form a belief as to the truth of the allegations within this paragraph, and on that basis
22   denies said allegations.
23          16.     In response to paragraph 16, Defendant admits that VIEIRA approached Defendant’s
24   pick-up truck and that Alicia spoke to VIEIRA. Except as so admitted, Defendant generally and
25   specifically denies any and all remaining allegations within said paragraph.
26          17.     In response to paragraph 17, Defendant generally and specifically denies said
27   allegations.
28          18.     In response to paragraph 18, Defendant generally and specifically denies said

                                         Answer to Third Amended Complaint for Damages and Demand for Jury Trial by
                                                                                            Defendant Joseph Zalec
                                                                                                            Page 3
       Case 3:18-cv-05431-VC Document 56 Filed 08/13/19 Page 4 of 9



 1   allegations.
 2          19.       In response to paragraph 19, Defendant admits that plaintiff grabbed a tire buddy and
 3   Defendant admits that he fired his personal weapon through a closed window in fear for his safety,
 4   and the safety of others striking plaintiff in the arm. Except as so admitted, Defendant generally and
 5   specifically denies any and all remaining allegations within said paragraph.
 6          20.       In response to paragraph 20, Defendant generally and specifically denies said
 7   allegations.
 8          21.       In response to paragraph 21, Defendant generally and specifically denies said
 9   allegations.
10                                   FIRST CLAIM FOR RELIEF
                    Unreasonable Search and Seizure and Due Process-Excessive Force
11                                         (42 USC § 1983)
                                    (Against ZALEC and COUNTY)
12

13          22.       In response to paragraph 22, Defendant incorporates by reference his responses to
14   paragraphs 1 through 21 as though fully set forth herein.
15          23.       In response to paragraph 23, Defendant generally and specifically denies said
16   allegations.
17          24.       In response to paragraph 24, Defendant generally and specifically denies said
18   allegations.
19          25.       In response to paragraph 25, Defendant generally and specifically denies said
20   allegations.
21          26.       In response to paragraph 26, Defendant generally and specifically denies said
22   allegations.
23                                   SECOND CLAIM FOR RELIEF
                       Negligence/Negligence Per Se - California State Law Claim
24                    (Violation of Penal Code § 245(a)(2) - Assault with a Firearm)
                                      (Against ZALEC and COUNTY)
25

26          27.       In response to paragraph 27, Defendant incorporates by reference his responses to
27   paragraphs 1 through 26 as though fully set forth herein.
28          28.       In response to paragraph 28, Defendant generally and specifically denies said

                                          Answer to Third Amended Complaint for Damages and Demand for Jury Trial by
                                                                                             Defendant Joseph Zalec
                                                                                                             Page 4
       Case 3:18-cv-05431-VC Document 56 Filed 08/13/19 Page 5 of 9



 1   allegations.
 2          29.     In response to paragraph 29, Defendant generally and specifically denies said
 3   allegations.
 4          30.     In response to paragraph 30, Defendant generally and specifically denies said
 5   allegations.
 6                                 THIRD CLAIM FOR RELIEF
                      Negligence/Negligence Per Se - California State Law Claim
 7                            (Vehicle Code 23103 - Reckless Driving)
                                          (Against ZALEC )
 8

 9          31.     In response to paragraph 31, Defendant incorporates by reference his responses to
10   paragraphs 1 through 30 as though fully set forth herein.
11          32.     In response to paragraph 32, Defendant generally and specifically denies said
12   allegations.
13          33.     In response to paragraph 33, Defendant generally and specifically denies said
14   allegations.
15                                 FOURTH CLAIM FOR RELIEF
                               Civil Battery- California State Law Claim
16                                    (Against Zalec and County)
17          34.     In response to paragraph 34, Defendant incorporates by reference his responses to
18   paragraphs 1 through 33 as though fully set forth herein.
19          35.     In response to paragraph 35, Defendant generally and specifically denies said
20   allegations.
21          36.     In response to paragraph 36, Defendant generally and specifically denies said
22   allegations.
23          37.     In response to paragraph 37, Defendant generally and specifically denies said
24   allegations.
25                                   FIFTH CLAIM FOR RELIEF
                               Civil Battery- California State Law Claim
26                                           (Against Zalec)
27          38.     In response to paragraph 38, Defendant incorporates by reference his responses to
28   paragraphs 1 through 37 as though fully set forth herein.

                                        Answer to Third Amended Complaint for Damages and Demand for Jury Trial by
                                                                                           Defendant Joseph Zalec
                                                                                                           Page 5
       Case 3:18-cv-05431-VC Document 56 Filed 08/13/19 Page 6 of 9



 1          39.     In response to paragraph 39, Defendant generally and specifically denies said
 2   allegations.
 3          40.     In response to paragraph 40, Defendant generally and specifically denies said
 4   allegations.
 5                                 SIXTH CLAIM FOR RELIEF
                           Unreasonable Search and Seizure and Due Process
 6                                         (42 U.S.C. 1983)
                                (Against CITY and Does 13 through 22)
 7

 8          41.     In response to paragraph 41, Defendant incorporates by reference his responses to
 9   paragraphs 1 through 40 as though fully set forth herein.
10          42.     In response to paragraph 42, Defendant generally and specifically denies said
11   allegations.
12          43.     In response to paragraph 43, Defendant generally and specifically denies said
13   allegations.
14          44.     In response to paragraph 44, Defendant generally and specifically denies said
15   allegations.
16          45.     In response to paragraph 45, Defendant generally and specifically denies said
17   allegations.
18          46.     In response to paragraph 46, Defendant generally and specifically denies said
19   allegations.
20                                        PRAYER FOR RELIEF
21          In response to Plaintiff’s prayer for relief, Defendant denies that Plaintiff is entitled to any
22   compensatory, special or punitive damages, attorney fees, costs of suit, or any other relief Plaintiff
23   seeks whatsoever based upon the allegations against responding Defendant in the Third Amended
24   Complaint.
25                                     AFFIRMATIVE DEFENSES
26          Defendant JOSEPH ZALEC hereby alleges the following separate and distinct affirmative
27   defenses to Plaintiff’s Third Amended Complaint:
28   ///

                                          Answer to Third Amended Complaint for Damages and Demand for Jury Trial by
                                                                                             Defendant Joseph Zalec
                                                                                                             Page 6
       Case 3:18-cv-05431-VC Document 56 Filed 08/13/19 Page 7 of 9



 1                                   FIRST AFFIRMATIVE DEFENSE
 2           As a first affirmative defense, Defendant alleges that Plaintiff was solely negligent in and
 3   about the matters alleged in said Complaint and that such negligence on the part of said Plaintiff was
 4   the sole proximate cause of said accident and the loss and damage complained of by Plaintiff, if any
 5   there were.
 6                                 SECOND AFFIRMATIVE DEFENSE
 7           As a second affirmative defense, Defendant alleges that Plaintiff failed to mitigate the
 8   damages alleged in the Third Amended Complaint.
 9                                  THIRD AFFIRMATIVE DEFENSE
10           As a third affirmative defense, Defendant alleges that any injuries or damages alleged in this
11   action were proximately caused or resulted from the negligence of third parties or entities heretofore
12   named, exclusive of this responding Defendant.
13                                 FOURTH AFFIRMATIVE DEFENSE
14           As a fourth affirmative defense, Defendant alleges that he is entitled to qualified immunity
15   from liability because the his act of self-defense did not rise to the level of a violation of Plaintiff’s
16   constitutional rights and/or a reasonable officer would not have known his conduct violated clearly
17   established law.
18                                   FIFTH AFFIRMATIVE DEFENSE
19           As a fifth affirmative defense, Defendant alleges Plaintiff’s claims are barred by the doctrine
20   of unclean hands in that Plaintiff created or exacerbated the incidents about which he complains in
21   the Third Amended Complaint.
22                                   SIXTH AFFIRMATIVE DEFENSE
23           As a sixth affirmative defense, Defendant alleges Plaintiff’s claims are barred by the
24   doctrines of express or implied consent.
25                                SEVENTH AFFIRMATIVE DEFENSE
26           As a seventh affirmative defense, Defendant alleges that Plaintiff’s claims are barred by the
27   doctrine annunciated in Heck v. Humphry, 512 U. S. 477 (1994)
28   ///

                                           Answer to Third Amended Complaint for Damages and Demand for Jury Trial by
                                                                                              Defendant Joseph Zalec
                                                                                                              Page 7
       Case 3:18-cv-05431-VC Document 56 Filed 08/13/19 Page 8 of 9



 1                                  EIGHTH AFFIRMATIVE DEFENSE
 2             As an eighth affirmative defense, Defendant alleges that all acts and omissions alleged in
 3   the Third Amended Complaint fall within the immunities and defenses described in §§ 800
 4   through 995 of the California Government Code.
 5                                   NINTH AFFIRMATIVE DEFENSE
 6             As a ninth affirmative defense, Defendant alleges Plaintiff’s claims, and each of them,
 7   are barred by the provisions of California Penal Code §§834(a), 835, 835a, 836, and 836.5.
 8                                   TENTH AFFIRMATIVE DEFENSE
 9             As a tenth affirmative defense, Defendant assert that he is not liable to Plaintiff for any
10   injury or damages, if any there were, caused by the exercise of discretion.
11                                ELEVENTH AFFIRMATIVE DEFENSE
12             As an eleventh affirmative defense, Defendant alleges that Plaintiff failed to use
13   ordinary care for the safety of his person and property, was negligent and careless concerning the
14   matters set forth in this action, and any damage suffered by him proximately resulted therefrom.
15                                    TWELVE AFFIRMATIVE DEFENSE
16             As a twelfth affirmative defense, Defendant alleges that Plaintiff bears comparative fault
17   for the injuries and damages claimed in the Third Amended Complaint pursuant to Cal. Civil
18   Code § 1431 et. seq.
19                              THIRTEENTH AFFIRMATIVE DEFENSE
20             As a thirteenth affirmative defense, Defendant alleges that Plaintiff claims are barred
21   by collateral estoppel and/or res judicata.
22             WHEREFORE, Defendant JOSEPH ZALEC prays that the Court provide the following
23   relief:
24             Dismissal of the Third Amended Complaint; entry of judgment for Defendant; award of
25   costs of suit and attorney’s fees to Defendant; and such other relief as the Court deems proper.
26                                      DEMAND FOR JURY TRIAL
27             Defendant JOSEPH ZALEC demands a jury trial as provided for in Rule 38, Federal
28   Rules of Civil Procedure.

                                           Answer to Third Amended Complaint for Damages and Demand for Jury Trial by
                                                                                              Defendant Joseph Zalec
                                                                                                              Page 8
       Case 3:18-cv-05431-VC Document 56 Filed 08/13/19 Page 9 of 9



 1   Dated: August 13, 2019                Respectfully submitted,
 2                                         RIVERA & ASSOCIATES
 3                                         /s/ Jonathan B. Paul
                                           JONATHAN B. PAUL
 4                                         Attorneys for Defendant
                                           JOSEPH ZALEC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                Answer to Third Amended Complaint for Damages and Demand for Jury Trial by
                                                                                   Defendant Joseph Zalec
                                                                                                   Page 9
